DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
2.	Authorization for this examiner’s amendment was given in an interview with Kenneth Rudofski on February 28, 2022.
3.	The application has been amended as follows:   

Claims
3. (Currently Amended) The network node system of claim 1, wherein the at least one database includes information that enables a determination of at least one of: 
whether another service, among the plurality of services, is subject to a service fault corresponding to the another service, 
whether a client interface associated with the remote network node is subject to a remote network node client interface fault, 
whether another client interface, among the plurality of client interfaces, is subject to a client interface fault corresponding to the another client interface.

5. (Currently Amended) The network node system according to claim 1, wherein the network node system is further configured to, in response to at least one of: 
at least one connectivity message received by the local network node, 
the at least one connectivity message, 
at least one missing connectivity message, 
carry out at least one of the following steps: 
update the at least one database to indicate that the service fault has occurred, 
update the at least one database to indicate that a fault with the remote client device has occurred, 
update the at least one database to indicate a recovery from the fault with the remote client device.

13. (Currently Amended) The network node system of claim 1, wherein the network node system is configured to enable an operator to manually manipulate the at least a portion of the data to at least one of:
indicate whether a given service, among the plurality of services, is subject to a service fault corresponding to the given service,
indicate whether a given client interface, among the plurality of client interfaces, is subject to a client interface fault corresponding to the given client interface,
establish the association between the local client interface and the end-to-end service,
establish, for each given client interface among the plurality of client interfaces, an association between the each given client interface and at least one of the plurality of services,
set the predetermined action.

15. (Currently Amended) The network according to claim 14, wherein at least one of the first client device and the second client device is at least one of a router, a carrier ethernet switch, a provider backbone bridge, a packet relay device, a frame relay device, a Multiprotocol Label Switching (MPLS) label switch, an Asynchronous Transfer Mode (ATM) switch, or a lambda switch.

18. (Currently Amended) A method for loss forwarding in a network, the network comprising a first network node, a second network node, and at least one database configured to store and permit retrieval of data to support operation of the network, wherein an end-to-end service is established between a first client device, communicatively connected through a first client interface of the first network node among a plurality of first network node client interfaces, and a second client device, communicatively connected through a second client interface of the second network node, the end-to-end service being among a plurality of services that at least the first network node is configured to enable,
wherein a first Maintenance End Point (MEP) corresponding to the end-to-end service is established on the first network node and a second MEP corresponding to the end-to-end service is established on the second network node, the first MEP and the second MEP each being configured to exchange connectivity messages with the other of the first MEP and the second MEP, 
said method comprising the following steps: 
monitoring for an occurrence of a client interface fault corresponding to a situation in which a communication between the first network node and the first client device becomes inoperative, 
in response to detecting the client interface fault, identifying, using information retrieved from the at least one database, the end-to-end service as a service, from 
determining whether the identified end-to-end service is, according to the at least one database, subject to [[the]] a service fault,
if the determining step indicates that the identified end-to-end service is, according to the at least one database, not subject to the service fault, then:
updating the at least one database to indicate that the first client interface is subject to the detected client interface fault, and 
transmitting information to the second MEP in response to the detected client interface fault, and 
thereafter further update the at least one database, once a recovery from the detected client interface fault is detected, to instead indicate that the first client interface is not subject to the detected client interface fault, 
		if the determining step instead indicates that the identified end-to-end service is, according to the at least one database, subject to the service fault, then refrain from updating the at least one database to indicate that the first client interface is subject to the detected client interface fault,
monitoring for an occurrence of the service fault corresponding to a situation in which a communication between the first network node and the second client device in relation to the end-to-end service becomes inoperative, wherein the monitoring for the occurrence of the service fault is based on at least one of: 
a content of at least one connectivity message received from the second MEP,
at least one missing connectivity message from the second MEP,
in response to detecting the occurrence of the service fault, 

in response to the identification of the first client interface as the client interface with respect to which there is the association with the end-to-end service, carrying out a predetermined action associated with the first client interface.

20. (Currently Amended) The method of claim 18, wherein the at least one database includes information that enables a determination of at least one of: 
whether another service, among the plurality of services, is subject to a service fault corresponding to the another service, 
whether a client interface associated with the second network node is subject to a second network node client interface fault, 
whether another client interface, among the plurality of client interfaces, is subject to a client interface fault corresponding to the another client interface.

22. (Currently Amended) The method according to claim 18, further comprising a step of updating the at least one database in response to at least one of: 
[[the]] at least one connectivity message received by the first network node, 
receipt by the first network node of the at least one connectivity message, 

wherein the step of updating the at least one database comprises at least one of the following steps: 
updating the at least one database to indicate that the service fault has occurred, 
updating the at least one database to indicate that a fault with the second client device has occurred, 
updating the at least one database to indicate a recovery from the fault with the second client device.

28. (Currently Amended) The method of claim 18, wherein the connectivity messages comprise at least a plurality of connectivity messages that the first MEP is configured to transmit to the second MEP, and wherein the method further comprises the following steps: 
if the at least one database is determined to indicate that the identified end-to-end service is at least one of operative and not subject to the service fault, then the first MEP undertakes to at least one of:
stop sending the connectivity messages to the second MEP, 
send the connectivity messages comprising content indicative of the detected client interface fault, 

start sending the connectivity messages to the second MEP, 
send the connectivity messages comprising content indicative of the recovery. 

Allowable Subject Matter
4.	Claims 1-3, 5-20, and 22-28 are allowed.
5.	The following is an examiner’s statement of reasons for allowance.
Applicant's arguments with respect to the 35 U.S.C. 112 rejection of claim 18 have been considered and are persuasive. The arguments overcome the grounds for the rejection under 35 USC 112.
An updated search has been performed and Applicant’s remarks filed on December 28, 2021 have been fully considered, and these remarks, in combination with the examiner’s amendment filed herein, have overcome the submitted prior art. 
Regarding claims 1, 14, and 18, as amended, applicant argues claims 1, 14, and 18 are in condition for allowance, because applied references Mohan ‘482 (US 2006/0031482), Cosaque ‘531 (EP 1596531), Gavita ‘602 (US 2015/0049602), and Chikkamath ‘104 (US 2015/0271104) do not disclose “determine whether the identified end-to-end service is, according to the at least one database, subject to the service fault,” “if the determine step indicates that the identified end-to-end service is, according to the at least one database, not subject to the service fault, then update the at least one database to indicate that the local client interface is subject to the detected client interface fault,” and “if the determine step instead indicates that the identified end-to-end service is, according to the at least one database, subject to the service fault, then refrain from updating the at least one database to indicate that Remarks, page 15, para 3, page 16, para 4-8).
The prior art of record, considered individually or in any reasonable combination, fail to fairly show or suggest a claimed invention comprising, among other limitations, “determine whether the identified end-to-end service is, according to the at least one database, subject to the service fault,” “if the determine step indicates that the identified end-to-end service is, according to the at least one database, not subject to the service fault, then update the at least one database to indicate that the local client interface is subject to the detected client interface fault,” and “if the determine step instead indicates that the identified end-to-end service is, according to the at least one database, subject to the service fault, then refrain from updating the at least one database to indicate that the local client interface is subject to the detected client interface fault.” These limitations, in combination with the remaining limitations of claims 1, 14, and 18, are not taught nor suggested by the prior art of record. 
Claims 1-3, 5-13, 15-17, 19-20, and 22-28 depend from allowed claims and are therefore allowed for the same reasons.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474